ORDER
PER CURIAM.
James Hester appealed from a judgment and sentence for driving while intoxicated. He timely filed a notice of appeal. We have abated this cause twice because retained counsel has failed to file a brief on Hester’s behalf. The first time we abated, the court failed to hold a hearing because of a communication failure between the clerks and the trial court. The second time this cause was abated, the court was able to hold a hearing. The trial court found that Hester does wish to prosecute this appeal and he is not indigent. At the hearing, counsel explained that he believed other counsel had been retained to handle the appeal and that was why he had not done so. Counsel further indicated to the court that he would file a brief within thirty days of the hearing date “unless instructed otherwise by the Court of Appeals.” This was on June 21, 2001.
On July 30, we received a motion for extension of time to file Appellant’s brief in which counsel stated that he was unable to complete the brief because of other obligations and serious health problems affecting both him and his secretary. He further asserted that the brief would be filed by August 27, 2001.
We acknowledged Appellant’s motion for extension of time, but explained that it would not be granted without a proper showing of service on the State. We have received no response to our request for proof of service. Additionally, we have yet to receive an appellant’s brief, even though counsel’s self-imposed deadline of August 27 has passed.
To ensure that Hester is receiving effective assistance, we hereby order Hugh M. Hodges, Jr., SBN 09767000, 8533 Fern-dale, Suite 110, Dallas, Texas, 75238, to prepare and file an appellant’s brief in this cause on behalf of his client, James David Hester, complying with the Texas Rules of Appellate Procedure. Mr. Hodges is further ordered to file said brief: 1) with the clerk of this court at P.O. Box 1606, Waco, Texas, 76703-1606, and 2) in a manner assuring that it will be personally received by said clerk on or before 5:00 p.m. on October 5, 2001. The failure to comply with this directive may result in an order abating this cause for a hearing at which Mr. Hodges will be required to show cause why he should not be held in contempt. See Gray v. State, 896 S.W.2d 572, 573 (Tex.App.—Waco 1995, no pet.).